Investor Contact:Jeremy Friedman Executive Vice President and Chief Financial Officer 978 570 Jeremy.friedman@accellent.com FOR IMMEDIATE RELEASE Accellent Inc. Announces Fourth Quarter 2008 Results Wilmington, MA (March 26, 2009) – Accellent Inc. (the “Company”), a wholly owned subsidiary of Accellent Holdings Corp. (“Accellent”), today announced results for its fiscal fourth quarter and full year ended December 31, 2008. “During the fourth quarter of 2008 we generated year over year revenue growth for the fifth consecutive quarter and increased our Adjusted EBITDA 13.4% from the same period a year ago.For the full year, we grew our revenue 11.4% and Adjusted EBITDA 20.1%,” said Robert Kirby, President and CEO of Accellent.“Throughout 2008, the hard work and commitment of our team drove positive results and established a framework for continuous improvement.” Fourth Quarter 2008 Financial Results Net sales increased 3.6% to $126.0 million in the fourth quarter of 2008 compared with $121.7 million in the fourth quarter of 2007.Income from operations was $16.2 million in the fourth quarter of 2008, compared to a $156.3 million loss from operations in the fourth quarter of 2007.Our net loss was $3.5 million in the fourth quarter of 2008, compared with a net loss of $176.9 million in the fourth quarter of 2007. During the fourth quarter of 2007 we recorded an impairment charge of $168.9 million, which is reflected in both the loss from operations and the net loss for that quarter. Adjusted EBITDA for the fourth quarter of 2008 was $25.4 million, or 20.2% of net sales, compared to Adjusted EBITDA of $22.5 million, or 18.5% of net sales, in the fourth quarter of 2007. Reconciliations of non-GAAP financial measures to GAAP financial measures are provided in the financial information accompanying this press release. Year Ended December 31, 2008 Financial Results Net sales increased 11.4% to $525.5 million in 2008 compared with $471.7 million in 2007.Income from operations was $59.4 million in 2008, compared with a $200.7 million loss from operations in 2007.Our net loss was $13.3 million in 2008 compared with a net loss of $274.9 million in 2007. During 2007 we recorded impairment charges of $251.3 million related to the impairment of goodwill and other intangible assets, which are reflected in both the loss from operations and net loss for that year. Adjusted EBITDA in 2008 was $104.0 million, or 19.8% of net sales, compared to Adjusted EBITDA of $86.6 million, or 18.4% of net sales, in 2007. Reconciliations of non-GAAP financial measures to GAAP financial measures are provided in the financial information accompanying this press release. Conference Call Robert Kirby, President and Chief Executive Officer and Jeremy Friedman, Executive Vice President and Chief Financial Officer will discuss fourth quarter and full year 2008 results in a conference call scheduled for today, March 26, 2009 at 5:00 p.m. Eastern Time.The teleconference can be accessed live on the Internet through the Investor Relations section of the Accellent website at www.accellent.com or by calling (888) 396-2356 pass code 93247048.Please visit the website or dial in 10 to 15 minutes prior to the beginning of the call to download and install any necessary audio software.A replay of the conference call will be available via www.accellent.com or by telephone at (888) 286-8010 pass code 55531762 until April 2, About Accellent Accellent provides fully integrated outsourced manufacturing and engineering services to the medical device industry in the cardiology, endoscopy, drug delivery, neurology and orthopaedic markets. Accellent has broad capabilities in design and engineering services, precision component fabrication, finished device assembly and complete supply chain management. These capabilities enhance customers’ speed to market and return on investment by allowing them to refocus internal resources more efficiently. For more information, please visit www.accellent.com. Forward-Looking Statements This press release includes “forward looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Act of 1934, as amended.All statements included herein, other than statements of historical fact, may constitute forward-looking statements.Although the Company believes that the expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such expectations will prove to be correct.Important factors that could cause actual results to differ materially from the Company’s expectations are disclosed in the risk factors contained in the Company’s Form 10-K for the year ended December 31, 2007 filed with the Securities and Exchange Commission on March 31, 2008. All forward-looking statements are expressly qualified in their entirety by such risk factors. Accellent Inc. Consolidated Condensed Statements of Operations (in thousands) (unaudited) Three Months Ended December 31, Three Months Ended December 31, 2008 2007 Net sales $ 126,048 $ 121,720 Cost of sales 92,145 90,922 Gross profit 33,903 30,798 Selling, general and administrative expenses 13,281 13,832 Research and development expenses 693 632 Restructuring and other charges 44 28 Merger related costs — (67 ) Amortization of intangible assets 3,734 3,735 Impairment of goodwill and other intangible assets — 168,913 Income (loss) from operations 16,151 (156,275 ) Interest expense, net (15,894 ) (17,288 ) Loss on derivative instruments (3,583 ) (282 ) Other income (expense) 1,158 (574 ) Loss before income taxes (2,168 ) (174,419 ) Income tax expense 1,329 2,494 Net loss $ (3,497 ) $ (176,913 ) Accellent Inc. Reconciliation of Net Loss to EBITDA to Adjusted EBITDA (in thousands) (unaudited) Three Months Ended December 31, Three Months Ended December 31, 2008 2007 Net loss $ (3,497 ) $ (176,913 ) Interest expense, net 15,894 17,288 Provision for income taxes 1,329 2,494 Depreciation and amortization 9,006 8,841 EBITDA (1) $ 22,732 $ (148,290 ) Goodwill and intangible asset impairment charge — 168,913 Restructuring and other charges 73 (39 ) Stock-based compensation – employees (498 ) (610 ) Stock-based compensation – non-employees 30 430 Employee severance and relocation 267 933 Chief executive recruiting costs — 16 Currency translation (gain) / loss (1,037 ) 234 Loss on derivative instruments 3,583 282 Loss (gain) on sale of property and equipment (36 ) 341 Management fees to stockholder 328 263 Other — (1 ) Adjusted EBITDA (1) $ 25,442 $ 22,472 Accellent Inc. Consolidated Condensed Statements of Operations (in thousands) (unaudited) Year Ended December 31, Year Ended December 31, 2008 2007 Net sales $ 525,476 $ 471,681 Cost of sales 386,143 349,929 Gross profit 139,333 121,752 Selling, general and administrative expenses 58,814 52,454 Research and development expenses 2,924 2,565 Restructuring charges 3,209 729 Merger related costs — (67 ) Amortization of intangible assets 14,939 15,506 Impairment of goodwill and other intangible assets — 251,253 Income (loss) from operations 59,447 (200,688 ) Interest expense, net (65,257 ) (67,367 ) Loss on derivative instruments (4,111 ) (346 ) Other income (expense) 1,294 (1,089 ) Loss before income taxes (8,627 ) (269,490 ) Income tax expense 4,689 5,391 Net loss $ (13,316 ) $ (274,881 ) Accellent Inc. Reconciliation of Net Loss to EBITDA to Adjusted EBITDA (in thousands) (unaudited) Year Ended December 31, Year Ended December 31, 2008 2007 Net loss $ (13,316 ) $ (274,881 ) Interest expense, net 65,257 67,367 Provision for income taxes 4,689 5,391 Depreciation and amortization 35,636 35,378 EBITDA (1) $ 92,266 $ (166,745 ) Goodwill and intangible asset impairment charge — 251,253 Restructuring and other charges 3,770 729 Stock-based compensation – employees 1,851 (5,558 ) Stock-based compensation – non-employees 954 1,951 Employee severance and relocation 996 2,160 Chief executive recruiting costs (26 ) 241 Currency translation (gain) / loss (1,571 ) 786 Loss on derivative instruments 4,111 346 Loss on sale of property and equipment 364 345 Management fees to stockholder 1,259 1,165 Other — (67 ) Adjusted EBITDA (1) $ 103,974 $ 86,606 Accellent Inc. Condensed Consolidated Balance Sheets (In thousands) (unaudited) December 31, 2008 December 31, 2007 Assets Current assets: Cash and cash equivalents $ 14,525 $ 5,688 Accounts Receivable, net 50,724 50,961 Inventories 64,204 67,399 Prepaid expenses and other current assets 3,954 4,971 Total current assets 133,407 129,019 Property, plant and equipment, net 127,460 133,045 Goodwill 629,854 629,854 Intangible assets, net 194,505 209,444 Deferred financing costs and other assets 17,505 21,003 Total assets $ 1,102,731 $ 1,122,365 Liabilities and Stockholder’s equity Current liabilities: Current portion of long-term debt $ 4,007 $ 4,187 Accounts payable 23,285 23,571 Accrued expenses and other current liabilities 34,137 26,268 Total current liabilities 61,429 54,026 Note payable and long-term debt 702,529 717,014 Other long-term liabilities 36,600 39,330 Total liabilities 800,558 810,370 Stockholder’s equity 302,173 311,995 Total liabilities and stockholder’s equity $ 1,102,731 $ 1,122,365 (1) EBITDA and Adjusted EBITDA presented in this press release are supplemental measures of our performance that are not required by, or presented in accordance with, GAAP. EBITDA and Adjusted EBITDA are not measurements of our financial performance under GAAP and should not be considered as alternatives to net loss or any other performance measures derived in accordance with GAAP, or as an alternative to cash flow from operating activities as a measure of our liquidity. EBITDA represents net income (loss) before net interest expense, income tax expense (benefit), depreciation and amortization. Adjusted EBITDA is defined as EBITDA further adjusted to give effect to unusual items, non-cash items, the pro forma effect of acquisitions as if they had taken place at the beginning of the periods covered by our covenant calculations and other adjustments, all of which are required in calculating covenant ratios and compliance under the indenture governing our senior subordinated notes and under our senior secured credit facility.For the periods presented, Adjusted EBITDA includes adjustments for: restructuring and other related charges, impairment of goodwill and other intangible assets, gains and losses from derivative instruments, gains and losses on the sale of property, non-operating currency transaction losses, certain stock compensation related charges, severance, executive relocation, CEO search costs, non-cash consulting expenses and management fees. We believe that the presentation of EBITDA and Adjusted EBITDA is appropriate to provide additional information to investors about the calculation of certain financial covenants in the indenture governing our senior subordinated notes and under our senior secured credit facility. Adjusted EBITDA is a material component of these covenants. We also present EBITDA because we consider it an important supplemental measure of our performance and believe it is frequently used by securities analysts, investors and other interested parties in the evaluation of high yield issuers, many of which present EBITDA when reporting their results.
